 Case 1:21-mj-00026-MJA Document 1-2 Filed 03/14/21 Page 1 of 1 PageID #: 67




                                      ATTACHMENT A
                                    Property to Be Searched

        The property to be searched is as follows:



        The PREMISES is located at 205 BLUE RIDGE LANE, MORGANTOWN, WEST

VIRGINIA, 26508. The premises is a beige townhouse with a white garage. The number 205

appears on the front door.



        The BUSINESS is located at 708 Beechurst Avenue, Morgantown, West Virginia, 26505.

The premises is a fast food eatery called Sandwich University. The structure appears to be a sit-

down and takeout restaurant with a brick front and a sign that states Sandwich University above

the front entrance door.



        The VEHICLE is described as a 2012 white Jeep Grand Cherokee with West Virginia

license tag 53T507, VIN: 1C4RJFAT2CC204303. The VEHICLE appears to have an expired

registration.
